Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                DETAILED ACTION
                                              Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 35-46, drawn to a method for detecting the methylation status of a gene in genomic DNA in a sample from a subject, classified in class 435, subclass 6.12; CPC C12Q 1/68.
II. Claims 47, drawn to a nucleic acid comprising at least 50 contiguous nucleotides, classified in 536, subclass 23.1; CPC C12Q 2600/166.
2. The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group II can be used in a materially different process such as in nucleic acid purification or labelling as opposed to its use in detecting methylation status of a gene of a genomic DNA.  
               Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the method of Group I and the nucleic acid (product) of Group II are not coextensive. Group 
    Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for the another group because each group requires a different non patent literature search since each group comprises different elements/steps, restriction for examination purposes as indicated is proper.
                                                      Species election
3.  This application contains claim 36 directed to the following patentably distinct species: (1) RASSF2; (2) TFAP2E; (3) SND1; (4) PCDHGC3; (5) EDNRB; (6) STOM, (7) RXFP3, (8) LimK1; (9) GRPR73L1; (10) PCDH10; (11) DOCK10 and (12) MRPS21.       
           The species are independent or distinct because each gene is different in structure and function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each gene is different in structure and function and are not obvious variants of each other.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
SEQ ID NO. election requirement
4.     Claims 35-47 recite sequence of SEQ ID Nos.  Applicants are required to elect one specific SEQ ID No. for examination. This requirement is made under 1192 O.G. 68 
Note, however, that supplemental restriction requirements will not be advanced in applications that have already received an action on their merits in the absence of extenuating circumstances, as the examination of more than one sequence in the application would result in an undue search burden on the PTO. Further each sequence is structurally different from one another, as these sequences comprise different sequences, and variants thereof; these sequences thus result in patentably distinct sequences with different structures. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequences are presumed to represent an independent and distinct invention, subject to restriction requirement pursuant to 35 USC 121 and 37 CFR 1.141. By statute, “[i]f two or more independent 
         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).                                                           
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: // www.  uspto.  gov/interview practice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto .gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637